Citation Nr: 1729715	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  06-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent from December 28, 2003, in excess of 30 percent from February 25, 2008 and in excess of 20 percent from December 1, 2013, for left eye retinal detachment status post sclera buckle surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2004 and July 2004 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In the May 2004 rating action, the RO granted service connection for left eye retinal detachment status post sclera buckle surgery and assigned an initial 10 percent rating for this disability retroactively effective from December 28, 2003. In the July 2004 rating action, the RO confirmed and continued the 10 percent initial rating for the service-connected left eye disability. In an April 2006 rating decision, the RO increased the initial rating for the service-connected left eye disability from 10 to 20 percent retroactively effective from December 28, 2003. 

The Veteran provided testimony before the undersigned during a videoconference hearing in February 2017. A transcript is associated with the claims file. He also previously testified during a December 2010 Travel Board hearing, such transcript is also associated with the claims file.

This case was previously before the Board in July 2010 and remanded for the above referenced Travel Board hearing. This case was again before the Board in February 2011 and October 2012 and both times remanded for a VA examination and further development. In June 2013, the Board remanded this case to get clarification for a March 2013 rating decision that increased the rating of the left eye disability from 20 percent to 30 percent effective February 25, 2008. Finally, in March 2016, this case was before the Board and remanded for the most recent hearing as the previous VLJ had resigned.

The Board notes that a September 2013 rating decision reduced the disability rating for the Veteran's left eye disability from 30 percent to 20 percent, effective December 1, 2013. 

As a final preliminary matter, this case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.

The Board finds that a remand is warranted in order to obtain outstanding treatment records and if necessary a new VA examination.

During the February 2017 hearing, the Veteran testified that he underwent an eye examination at the VAMC in Miami, Florida during the previous year. See hearing transcript at 3-4. It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment. The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at VAMC in Miami, Florida in 2011. On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The Veteran's most recent VA examination of record for his left eye disability was in November 2012. As mentioned above the Veteran testified that he underwent a VA eye examination at the Miami Florida VAMC in 2016. If those records cannot be obtained or if the previous exam was not conducted following the protocol in VA's Disability Worksheet for VA Eye Examination, the Veteran must undergo a new eye exam to ascertain the current state of his eye disability. 

The Board finds that further examination would be necessary in deciding the left eye disability rating issue. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VAMC in Miami, Florida since 2011, following the procedures set forth in 38 C.F.R. § 3.159. The evidence obtained, if any, should be associated with the claims file.

2. After the foregoing development has been completed to the extent possible and if necessary, arrange to have the Veteran scheduled for a VA eye examination to determine the current degree of severity of disability resulting from the left eye retinal detachment status post scleral buckle surgery. All indicated tests and studies are to be performed. Prior to the examination, the claims folder and a copy of this remand must be made available to the optometrist or ophthalmologist for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. The claims folder should be made available to the optometrist or ophthalmologist for review before the examination. The examination must be conducted following the protocol in VA's Disability Worksheet for VA Eye Examination, revised on January 5, 2009. The guidelines for examining the visual fields must be strictly adhered to, or a detailed explanation provided as to why this was not possible. Copies of all plotted charts and all results of all diagnostic and clinical tests conducted in the examination must be included with the report. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected left eye retinal detachment status post scleral buckle surgery on his ability to work, specifically whether the disability causes marked interference with employment.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


